966 A.2d 234 (2009)
290 Conn. 918
Cornelius HARGROVE
v.
SUPERIOR COURT OF THE JUDICIAL DISTRICT OF TOLAND AT ROCKVILLE.
Supreme Court of Connecticut.
Decided February 25, 2009.
Justine F. Miller, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petition by the plaintiff in error for certification for appeal from the Appellate Court, 111 Conn.App. 452, 959 A.2d 626 (2008), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.